Order unanimously affirmed, with costs. Memorandum: The nature and extent of the plaintiff Gary Andzel’s injuries were known since April, 1973. Subsequently plaintiff twice certified the case as ready for trial. He made no effort to amend the ad damnum clause until March 25, 1976, the day before a jury was to be selected, when an order to show cause was obtained returnable the following morning. After the jury selection Special Term heard and denied plaintiff’s application. In these circumstances the order was a proper exercise of discretion. (Appeal from order of Erie Supreme Court&emdash;ad damnum clause.) Present&emdash;Marsh, P. J., Moule, Dillon, Goldman and Witmer, JJ.